Exhibit 10

September 24, 2007

Via Federal Express

Mr. Robert Kaiser

SSL Americas, Inc.

3585 Engineering Drive, Suite 200

Norcross, GA 30092

 

Re:

   Distribution Agreement, dated as of June 1, 2005, as    Amended, (the
“Agreement”), between OraSure Technologies,    Inc. (“OraSure”) and SSL
International plc (SSL”)

Dear Mr. Kaiser:

Reference is made to Amendment No. 1 to Distribution Agreement, dated as of
January 1, 2007 (“Amendment No. 1”), between OraSure and SSL. The purpose of
this letter is to acknowledge the parties’ agreement that the reference to
September 30, 2007 in Section 13 of Amendment No. 1 is hereby changed to
November 30, 2007. Except as amended by this letter, the above-referenced
Distribution Agreement (including Amendment No.1 thereto) shall remain in full
force and effect.

If the foregoing correctly sets forth our agreement, please indicate that by
signing the duplicate copy of this letter in the space provided below and
returning it to the undersigned. Thank you.

 

Sincerely, OraSure Technologies, Inc.

/s/ Douglas A. Michels

By:

  Douglas A. Michels

Title:

  President and CEO

Agreed to and accepted:

SSL International plc

/s/ Robert Kaiser

By:

  Robert Kaiser

Title:

  Attorney